Title: To George Washington from Captain Epaphras Bull, 4 September 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Maroneck [N.Y.] 4th Sepr 1778
          
          I have to Inform your Excellency that at Sunset this Evening, came from the Wtward one
            20 gun Ship one Brig & 2 Schooners, the Latter being so far in the Rear of the
            Ship ’twas dark before they came up, therefore cou’d not ’tell whether they were armed
            or not Can send your Excellency a Mess of Black fish whenever ’tis agreable they are now
            in Cur. I have the Honor to be your Excellencys Mot Obt
            Sert
          
            Epaps Bull
          
        